United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3749
                                 ___________

Carl Franklin Cook,                     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Arkansas State Police; Arkansas         *
Highway Police; Fifth Judicial District *   [UNPUBLISHED]
Drug Task Force, Pope County,           *
Arkansas; Johnny Casto; William         *
Kelly; Jay Winters; Scott Harper;       *
Richard Hoffman; David Gibbons;         *
Dale Swesey; Does, Jane and John,       *
                                        *
            Appellees.                  *
                                  ___________

                         Submitted: May 20, 2003
                             Filed: May 23, 2003
                                  ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
       Carl Franklin Cook appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 complaint. Having carefully reviewed the record, we agree with the district
court that Cook stated only official-capacity claims for damages against defendant
officials and that such claims are barred by the Eleventh Amendment. See Murphy
v. Arkansas, 127 F.3d 750, 754-55 (8th Cir. 1997); Treleven v. Univ. of Minn., 73
F.3d 816, 818 (8th Cir. 1996). Further, the district court did not abuse its discretion
in denying Cook leave to amend his complaint, as his proposed amended complaint
did not correct the deficiencies of which he had been put on notice. See Wisdom v.
First Midwest Bank, 167 F.3d 402, 409 (8th Cir. 1999) (standard of review); Bell v.
Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
                                          -2-